Citation Nr: 1812389	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-35 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the notice of disagreement received on November 24, 2013, with respect to the November 2012 rating decision, was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from May 1985 to May 1999, from February 2003 to February 2004, from May 2007 to January 2009, and from June 2009 to January 2012.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2013 decisional letter of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), in which it was determined that the Veteran's notice of disagreement received on November 24, 2013, with respect to a November 2012 rating decision, was not timely filed.

In November 2017, the Veteran testified at a Travel Board hearing at RO the before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.


FINDING OF FACT

Prior to the promulgation of a decision on this appeal, the Veteran indicated at the November 2017 hearing that he wished to withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the Travel Board hearing in November 2017, the Veteran testified that he wished to withdraw the pending appeal to the Board, which was based on a VA Form 9, substantive appeal, filed in September 2014.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn the appeal; thus, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review this appeal and it is hereby dismissed.


ORDER

The appeal is dismissed.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


